Case 5:18-cr-00227-SLP Document 26 Filed 11/14/18 Page 1 of 1

CRIMINAL COURTROOM MINUTE SHEET
GRAND JURY ARRAIGNMENT ON INDICTMENT

DATE 11/14/2018 CASE NO. CR-18-227-SLP RECORD: TIME 15 MIN Ctrm 201, 3:00 p.m.
MAGISTRATE JUDGE GARY M. PURCELL CTRM DEPUTY CARRIE SIMS

UNITED STATES OF AMERICA vs. JOSEPH MALDONADO-PASSAGE

 

 

X th states true and correct name as sLne Age 55
PLF CNSL AMANDA MAXFIELD GREEN DFT CNSL BILL EARLEY
Public Defender
PT SERVICES: INTERPRETER: N/A

 

X Defendant appears in custody of USM with counsel.
X Defendant informed that he / she is not required to make a statement and that any statement made by
his/her may be used against him / her.
Defendant advised of his / her right of consular notification.
X Defendant provided copy of lndictment. Dtt fully advised by the Govt's statement of the
substance of the count(s).
X Court inquires of Plaintiff regarding notifying victim(s) of their rights.
X Defendant enters plea of Not Guilt_v_.
X Case set on jury docket beginning the week of JANUARY 8'"*, 2019 @ 9:00 A.M.
Govt recommends Dt’c be released on bond / detained based on risk of flight and/or danger to
the community and requests a -day continuance / is ready to proceed with the detention hearing
Upon motion of the Govt and request for continuance by (both) Govt & th, detention hearing is set for _

 

 

 

 

Defendant temporarily detained pending detention hearing Written Order entered.

Defendant waives right to detention hearing. Waiver of Detention Hearing and Consent to Order of
Detention Pending Further Proceedings entered. Order of Detention entered.

Defendant requests the Detention Hearing be postponed at this time reserving the right to request a hearing
ata later date should Defendant be released from current hold/sentence.

Defendant released on previously posted bond w/conditions per Release Order.
Bond set at with conditions per Release Order as the Court
finds that the release of the Defendant on a personal recognizance bond or unsecured appearance bond

would not reasonably assure his/her appearance in court and the safety of the community.

X Defendant detained per Detention Order previously entered. ( Entered on 10/4/ 18 before Judge Jones)

 

The Court finds good cause to exceed the 3 and 5-day time limits provided by the Bail Reform Act. A
Detention Hearing will not be held at this time based upon Defendant=s federal hold/sentence (in this or
other jurisdictions). Should Defendant be released from the hold/sentence, a Detention Hearing will be
promptly held upon request of either party.

Defendant remanded to custody of USM pending execution of bond.

X Defendant remanded to the custody of USM.

 

